Lowe, C. J.
The motion is resisted, chiefly on the ground *506that the attorneys of the party taking the exceptions signed and certified the same after the judge refused to do so. The act approved January 25th 1855, authorizes two or more attorneys or officers of the court to sign bills of exceptions when the judge of the District Court shall have disallowed or refused the same. This act is susceptible of two constructions, and should be so interpreted as to carry out the intent of the legislature, without opening the door to evils equal to those intended to be remedied.
It is quite clear that to permit the attorneys of the party excepting to certify as well as to draw their own bill of exceptions, under the contingency supposed, and thus manufacture a record to suit themselves, would be to establish a privilege liable to very great abuses to say the least; and which therefore could not have been within the contemplation of the law.
The fact is, the act is susceptible of a more reasonable construction, which not only harmonizes equally well with the language employed, but obviates the mischief intended to be avoided; and which is that the attorneys and officers of the court other than the attorneys of record should sign and certify the bill of exceptions that may be refused by the judge. And this we hold to be the true meaning of the act in question.
The motion is overruled.